Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 16, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 613                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  151277(93)                                                                                           Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices

  ROBERT ARBUCKLE, Personal Representative
  of the Estate of CLIFTON M. ARBUCKLE,
                 Plaintiff-Appellee,
                                                                     SC: 151277
  v                                                                  COA: 310611
                                                                     MCAC: 11-000043
  GENERAL MOTORS, LLC,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 16, 2016
                                                                                Clerk